Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
	Claim 9 includes a computer system comprising “a processer” and “a storage device. Regarding to [00159]-[00160] and fig. 6, examiner interprets “a computer system” in claim 6 is a physical computer system comprising a physical microprocessor and physical storage only

    PNG
    media_image1.png
    390
    759
    media_image1.png
    Greyscale






Claim Objections
Claim 9 is objected to because of the following informalities:  
It should be “processor”


    PNG
    media_image2.png
    298
    366
    media_image2.png
    Greyscale

.  Appropriate correction is required.

Allowable Subject Matter
Claim 1-24 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art: 
Shanahan – U.S. Pub 2004/0172378 describes techniques of creating filters involves dividing a set of documents into one or more subsets that can be used as the source of feature for creating filter profiles. In filter construction,  using n-fold validation to split training dataset into n segments. The filters are trained 
Karnagel – U.S. Pun 2020/0118036 A1 relates to dimensionality reduction for machine learning. Features are scored and ranked by relevance score to generate a sequence of distinct subsets of features.
Hamilton – U.S. Pub. 2019/0303719 A1 discloses selecting features from a large number of feature. In fig. 2, training dataset is divided into subsets D1-D4, subsets are formed based on D1-D4 (i.e., feature-selecting data sets) such as AAC in [0043], AAB in [0053]. Then, features are selected from formed subsets based on relevancy score that indicate how relevant a feature to a target.
The combination of Shanahan, Karnagel and Hamilton fail to disclose features in independent claims.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167